140 S.E.2d 548 (1965)
263 N.C. 826
Clarence CRAWFORD, Employee,
v.
CENTRAL BONDED WAREHOUSE, DIVISION OF BAYSIDE WAREHOUSE COMPANY, Employer, and Phoenix Assurance of New York, Carrier.
No. 205.
Supreme Court of North Carolina.
March 3, 1965.
*549 O. A. Warren and Whitener & Mitchen, Gastonia, for plaintiff.
Grier, Parker, Poe & Thompson and Gaston H. Gage, Charlotte, for defendants.
PER CURIAM.
The facts found by the Commission are supported by competent evidence. G. S. § 97-86. These findings of fact are conclusive on appeal even though there may be evidence contra. Taylor v. Queen City Club, 260 N.C. 435, 132 S.E.2d 865. The findings of fact support the conclusions and the Opinion and Award of the Full Commission. Where an idiopathic condition of a workman is the sole cause of the injury, compensation may not be awarded. Cole v. Guilford County, 259 N.C. 724, 131 S.E.2d 308.
Affirmed.